DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “the waveguide is circular in cross-section, the surface of the waveguide between the first end and the second end is concave, and the waveguide reduces in diameter from the first end to the second end, the length of the waveguide being equal to or greater than 0.5 times and equal to or less than 3 times the wavelength of an ultrasonic signal at the centre frequency required for the ultrasonic inspection”, in combination of with all other recited associated elements in an apparatus for ultrasonically inspecting a component of a gas turbine engine at a centre frequency required for ultrasonic inspection of the component.
The primary reasons for allowance of independent claim 18 is the inclusion of the specific limitations of “the waveguide having a first end, a second end and a surface, the waveguide being circular in cross- section, the waveguide reducing in diameter from the first end to the second end, the length of the waveguide being equal to or greater than 0.5 times and equal to or less than 3 times the wavelength of an ultrasonic signal at the centre frequency required for the ultrasonic inspection”, in combination of with all other recited method steps in a method of ultrasonically inspecting a component of a gas turbine engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIN Y ZHONG/Primary Examiner, Art Unit 2861